Name: Decision No 3/88 of the EEC-Finland Joint-Committee of 8 December 1988 supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  environmental policy;  European construction;  chemistry;  Europe;  international trade
 Date Published: 1988-12-31

 Avis juridique important|21988D1231(06)Decision No 3/88 of the EEC-Finland Joint-Committee of 8 December 1988 supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 379 , 31/12/1988 P. 0009 - 0009DECISION N ° 3/88 OF THE EEC-FINLAND JOINT COMMITTEE of 8 December 1988 supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE EEC-FINLAND JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973,Having regard to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol 3', and in particular Article 28 thereof,Whereas, in the light of experience, the origin rules applying to used tyres collected in the Community or in Finland to be sent for retreading to the other contracting party should be specified to eliminate certain practical problems arising for industry and customs administrations; whereas to this end the text of Article 4 (h) of Protocol 3 should be supplemented and a new explanatory note to that provision should be incorporated,HAS DECIDED AS FOLLOWS:Article 1Protocol 3 is hereby amended as follows:1. Article 4 (h) shall be replaced by the following:(h) used articles collected there, fit only for the recovery of raw materials, subject to Note 5a on used tyres contained in Annex I to this Protocol;'.2. In Annex I ('Explanatory Notes') the following shall be inserted:'Note 5a - Article 4 (h)In the case of used tyres, the term ''used articles collected there, fit only for the recovery of raw materials'' does not only cover used tyres fit only for the recovery of raw materials but also used tyres fit only for retreading or for use as waste.'Article 2This Decision shall enter into force on 1 January 1989.Done at Brussels, 8 December 1988.For the EEC-FinlandJoint CommitteeThe ChairmanP. BENAVIDES